Title: To James Madison from James Monroe, 28 February 1806
From: Monroe, James
To: Madison, James


                    
                        Dear Sir
                        London Feby 28. 1806.
                    
                    A bill wh. has been presented before the house of Reps. has produc’d much sensation here; I cannot say any thing positive as to the effect, as the principle of the bill seems to find no support in the country among the people. On the presumption that a particular measure alluded to in mine of the 2d. by Captn. Tompkins, had taken place, I was desirous that a certain other one shod. be taken illustrative of the motive in respect to me. But as it does not appear to have been taken, I feel no personal motive for it; and as I do not see in the present state of things as hinted in my publick letter, that the publick interest will certainly be aided by it, I shall be glad that that measure (the last one) be not taken. I write you in great haste & can therefore only add that I am yr friend & servt
                    
                        Jas. Monroe
                    
                    
                        P.S. The Presidents message of the 17th. ulto. in connection with the first one, places the affr on proper ground. They make a sufficient case with this govt. in the eyes of the world, & mingling at the present moment a spirit of conciliation towards those now in power, the ultimate result had I think better be left dependant on what is done here.
                    
                